Citation Nr: 0929696	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-32 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.

This matter returns before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska 
Regional Office (RO).  

The Board previously remanded the Veteran's claim in July 
2008 and October 2008.


FINDINGS OF FACT

There is no competent medical evidence that the Veteran's 
claimed peripheral neuropathy is related to military service, 
to include exposure to asbestos.


CONCLUSION OF LAW

Peripheral neuropathy, to include as due to exposure to 
asbestos, was not incurred in or aggravated by service and 
may not be presumed to have been incurred in-service.  
38 U.S.C.A. §§ 1101, 1110, 1116, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in the March 2006 letter, 
which was provided before the adjudication of the respective 
claims.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment, VA treatment and private 
treatment records were obtained, and he has declined a 
hearing on this matter.  Additionally, the Veteran was 
provided a VA examination in relation to his present claim 
and the AMC/RO has fully complied with the previous Board 
remands of this claim.  Further, the Board does not have 
notice of any additional evidence which is relevant that the 
VA has failed to obtain.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain the evidence necessary to substantiate the 
Veteran's claim.  Therefore, no further assistance to develop 
evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as an organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he has peripheral neuropathy, 
related to his asbestos exposure in service.  The RO granted 
the Veteran's service connection claim for asbestosis in a 
September 2006 decision.  

The Veteran's service treatment records are negative of any 
complaints or diagnosis of peripheral neuropathy.  Though a 
May 1968 treatment note indicates the Veteran injured his 
back during Military Basic Training, the doctor specifically 
noted that there was no peripheral sensory loss or weakness 
associated with this injury.  Further, the Veteran's October 
1970 separation examination notes normal neurological 
functioning.  

A January 2005 statement from a R. Fruehling, M.D. diagnosed 
the Veteran with peripheral neuropathy.  In this statement, 
the Dr. Fruehling indicated the Veteran had a history of 
asbestos exposure, and that "asbestos exposure can be a 
cause of peripheral neuropathy and some respiratory 
conditions."  Dr. Fruehling further indicated that the 
Veteran had not seen a neurologist for many years, but no 
further detail or medical basis was indicated.  

In December 2008, the Veteran was provided a VA examination 
in connection with his present claim.  After recording the 
Veteran's account of his disorder, reviewing the medical 
evidence of record, and performing appropriate physical 
examination of the Veteran, the examiner confirmed the 
Veteran's diagnosis bilateral upper and lower extremity 
peripheral neuropathy.  The examiner further opined that the 
Veteran's disorder was not likely related to military 
service, including exposure to asbestos.  As it related to a 
possible connection between peripheral neuropathy and 
asbestos exposure, the examiner specifically stated

following extensive search and review of medical 
literature, including online resources, this 
examiner could find no indication that asbestos 
exposure is a risk factor, etiological agent, or 
the cause of peripheral neuropathy as found in 
this [V]eteran.  Given that there is no medical 
evidence relating asbestos exposure to the 
development of neuropathy it is therefore, less 
likely as not that [the V]eteran's current 
neuropathy of the bilateral upper and lower 
extremities is due to or a result of any prior 
asbestos exposure.

Essentially the examiner found no basis to link the Veteran's 
current diagnosis of bilateral upper and lower extremity 
peripheral neuropathy to military service, or any exposure to 
asbestosis.  

In evaluating the present claim, the Board has considered the 
Veteran's numerous statements that his current diagnosis with 
peripheral neuropathy is related to his military service, 
specifically his exposure to asbestos.  However, lay persons, 
such as the Veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
opinion alone is insufficient to provide the necessary nexus 
between his in service back injury and his current back 
disorder.  

As it relates to the January 2005 opinion of Dr. Fruehling, 
the Board finds that words such as "possibly," "could," 
and "can" are inherently speculative, and therefore the 
opinion on its face does not make it as likely as not that 
exposure to asbestos exposure in service caused the Veteran's 
peripheral neuropathy.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  Although the opinion to some extent tends to 
support the Veteran's claim, it is written in qualified terms 
and must be balanced against the competent medical evidence 
of record.  As such, no other medical evidence of record 
supports any claim that the Veteran's peripheral neuropathy 
is related to service.  

On balance the Board finds that the VA medical opinion, which 
weighs against the claim, of higher probative value than the 
medical opinion of Dr. Fruehling.  In this regard, the Board 
notes that the VA opinion provided medical logic and 
reasoning that is based on medical literature and examination 
of the Veteran.  The medical opinion of Dr. Fruehling failed 
to provide any medical basis or reasoning for the ultimate 
conclusion and was written in qualified terms, reducing its 
probative value.  Moreover, no other private or VA treatment 
records relate the Veteran's current diagnosis of bilateral 
upper and lower extremity neuropathy his military service, or 
exposure to asbestos.  For the forgoing reasons, a grant of 
service connection for peripheral neuropathy on a direct 
basis, or due to asbestos exposure, is not justified.

ORDER

Service connection for peripheral neuropathy, to include as 
due to exposure to asbestos, is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


